DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/21 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2011/0020154 A1) in view of Li et al. (2017/0054352 A1).
Regarding claim 1, Matsuda teaches a stator of a brushless motor, comprising 
a stator core (34, fig 3), an insulation frame (36) arranged on the stator core (34), and a plurality of windings (38) wound around the insulating frame (36), 
wherein, the stator core (34) comprises a ring-shaped yoke part (44), and a pole part (45) mounted to a radial inner side of the yoke part (44);
the insulating frame (36) is arranged on the pole part (45); and 
a plurality of power terminals (53) are fixed to one axial end of the insulating frame (36) and respectively electrically connected to the windings (38).  However, Matsuda does not teach the pole part comprises a plurality of teeth spaced-apart from each other along a circumferential direction, and a ring-shaped portion connected to radial inner sides of the teeth, radial outer sides of the teeth abut against the radial inner side of the yoke part.

    PNG
    media_image1.png
    371
    378
    media_image1.png
    Greyscale

Li teaches a stator of a brushless motor having a stator core (fig 12) comprises a ring-shaped yoke part (321), and a pole part (323-325-327) mounted to a radial inner side of the yoke part (321), the pole part (323-325-327) comprises a plurality of teeth (323) spaced-apart from each other along a circumferential direction, and a ring-shaped portion (325-327) connected to radial inner sides of the teeth (323), radial outer sides of the teeth (323) abut against the radial inner side of the yoke part (321) to reduce magnetic leakage in the stator (para [0052]).

    PNG
    media_image2.png
    539
    497
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuda’s stator with the pole part comprises a plurality of teeth spaced-apart from each other along a circumferential direction, and a ring-shaped portion connected to radial inner sides of the teeth, radial outer sides of the teeth abut against the radial inner side of the yoke part as taught by Li.  Doing so would reduce magnetic leakage in the stator (para [0052]).
Regarding claim 2, Matsuda in view of Li teaches the claimed invention as set forth in claim 1, Matsuda further teaches the stator (30) further comprises at least one compensation ring (57) arranged at an axial end surface of the yoke part (44, fig 5).

    PNG
    media_image3.png
    378
    457
    media_image3.png
    Greyscale

Regarding claim 3, Matsuda in view of Li teaches the claimed invention as set forth in claim 1, except for the added limitation of the insulating frame comprises an inner ring corresponding to the ring-shaped portion and a plurality of branches respectively corresponding to the teeth, wherein the windings are wound around surfaces of the branches.
Li further teaches the insulating frame (40) comprises an inner ring (45) corresponding to the ring-shaped portion (325-327) and a plurality of branches respectively corresponding to the teeth (52, 57, para [0072]), wherein the windings (49) are wound around surfaces of the branches (fig 14) to provide electrical insulating between the stator core and stator winding (para [0072]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuda in view of Li’s stator with the insulating frame comprises an inner ring corresponding to the ring-shaped portion and a plurality of branches respectively corresponding to the teeth, wherein the windings are wound around surfaces of the branches as further taught by Li.  Doing so would efficiency provide electrical insulation between stator core and stator winding.
Regarding claim 4, Matsuda in view of Li teaches the claimed invention as set forth in claim 1, except for the added limitation of the ring-shaped portion comprises a plurality of pole shoes respectively corresponding to the teeth, and two adjacent pole shoes are connected by a bridge.
Li further teaches the ring-shaped portion (325-327) comprises a plurality of pole shoes (325) respectively corresponding to the teeth (323), and two adjacent pole shoes (325) are connected by a bridge (327) to reduce magnetic leakage in the stator (para [0052]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuda in view of Li’s stator with the ring-shaped portion comprises a plurality of pole shoes respectively corresponding to the teeth, and two adjacent pole shoes are connected by a bridge as further taught by Li.  Doing so would reduce magnetic leakage in the stator (para [0052]).
Regarding claim 5, Matsuda in view of Li teaches the claimed invention as set forth in claim 3, except for the added limitation of the radial outer sides of the teeth protrude beyond radial outer ends of the branches.
Li further teaches the radial outer sides of the teeth (323) protrude beyond radial outer ends of the branches (45) to reduce magnetic leakage in the stator (para [0052]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuda in view of Li’s stator with the radial outer sides of the teeth protrude beyond radial outer ends of the branches as further taught by Li.  Doing so would reduce magnetic leakage in the stator (para [0052]).
Regarding claim 6, Matsuda in view of Li teaches the claimed invention as set forth in claim 3, except for the added limitation of the insulating frame further comprises a connecting frame formed at an axial end of the inner ring, and the connecting frame is formed with a bearing seat at the center thereof.
Li further teaches the insulating frame (40) further comprises a connecting frame (45) formed at an axial end of the inner ring (325-327), and the connecting frame (45) is formed with a bearing seat (27) at the center thereof (fig 14) to reduce magnetic leakage in the stator (para [0052]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuda in view of Li’s stator with the insulating frame further comprises a connecting frame formed at an axial end of the inner ring, and the connecting frame is formed with a bearing seat at the center thereof as further taught by Li.  Doing so would reduce magnetic leakage in the stator (para [0052]).
Regarding claim 7, Matsuda in view of Li teaches the claimed invention as set forth in claim 3, except for the added limitation of the insulating frame further comprises at least two protrusions formed at a radial inner side of the inner ring, the at least two protrusions protrude radially and inwardly from the radial inner side of the inner ring.
Li further teaches the insulating frame (40) further comprises at least two protrusions (fig 14) formed at a radial inner side of the inner ring (325-327), the at least two protrusions protrude radially and inwardly from the radial inner side of the inner ring (325-327) to reduce magnetic leakage in the stator (para [0052]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuda in view of Li’s stator with the insulating frame further comprises at least two protrusions formed at a radial inner side of the inner ring, the at least two protrusions protrude radially and inwardly from the radial inner side of the inner ring as further taught by Li.  Doing so would reduce magnetic leakage in the stator (para [0052]).
Regarding claim 9, Matsuda in view of Li teaches the claimed invention as set forth in claim 1, Matsuda further teaches a brushless motor (10, fig 1) and a rotatable rotor (32) provided in the stator (30).
Regarding claim 11, Matsuda teaches a method for manufacturing a stator (30) of a brushless motor (10), comprising the following steps: 
1) providing a pole part (45), which comprises a plurality of teeth spaced-apart from each other along a circumferential direction, and a ring-shaped portion (44) connected to radial inner sides of the teeth (45); 
2) arranging an insulating frame (36) to the pole part (45), the insulating frame (36) comprising an inner ring corresponding to the ring-shaped portion (44), and a plurality of branches respectively corresponding to the teeth (45), an axial end of the inner ring being fixed with a plurality of power terminals (53);
3) winding the windings (38) on the insulating frame (36), and connecting the windings (38) to the corresponding power terminals (53).   However, Matsuda does not teach providing a yoke part and pressing the pole part into the yoke part, with radial outer sides of the teeth abutting against a radial inner side of the yoke part. 
Li teaches a stator of a brushless motor (fig 12) having a yoke part (321) and pressing the pole part (323) into the yoke part (321), with radial outer sides of the teeth (323) abutting against a radial inner side of the yoke part (321) to reduce magnetic leakage in the stator (para [0052]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuda’s method of manufacturing a stator with a step of providing a yoke part and pressing the pole part into the yoke part, with radial outer sides of the teeth abutting against a radial inner side of the yoke part as taught by Li.  Doing so would reduce magnetic leakage in the stator (para [0052]).
Regarding claim 12, Matsuda in view of Li teaches the claimed invention as set forth in claim 11, Matsuda further teaches an axial end of the inner ring is formed with a connecting frame (36), and the connecting frame (36) is injection molded to the power terminals (53), or the power terminals (53) are mounted to the connecting frame (abstract).
Regarding claim 13, Matsuda in view of Li teaches the claimed invention as set forth in claim 11, except for the added limitation of the insulating frame comprises at least two protrusions formed at a radial inner side of the inner ring, and configured to abut against a radial outer wall of a rotor.
Li further teaches the insulating frame (40) further comprises at least two protrusions (fig 14) formed at a radial inner side of the inner ring (325-327), and configured to abut against a radial outer wall of a rotor (55) to reduce magnetic leakage in the stator (para [0052]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuda in view of Li’s stator with the insulating frame further comprises at least two protrusions formed at a radial inner side of the inner ring, and configured to abut against a radial outer wall of a rotor as further taught by Li.  Doing so would reduce magnetic leakage in the stator (para [0052]).
Regarding claim 14, Matsuda in view of Li teaches the claimed invention as set forth in claim 11, Matsuda further teaches at least one compensation ring (57) is arranged at an axial end surface of the yoke part (44, fig 5).
Regarding claim 15, Matsuda in view of Li teaches the claimed invention as set forth in claim 12, Matsuda further teaches the axial end of the inner ring is further fixed with a ground terminal (55, fig 3).
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Li, further in view of Honda et al. (US 10,253,736 B2).
            Regarding claim 8, Matsuda in view of Li teaches the claimed invention as set forth in claim 1, except for the added limitation of the axial end of the insulating frame is further fixed with a ground terminal comprising a first end extending in an axial direction and a second end extending radially and outwardly from the first end.
             Honda teaches a brushless motor having the axial end of the insulating frame (64) is further fixed with a ground terminal (78, fig 5) comprising a first end (78a) extending in an axial direction and a second end (78c) extending radially and outwardly from the first end (78a) to reduce effects of switching noise (col 2 ln 28-32).
             Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuda in view of Li’s stator with the axial end of the insulating frame is further fixed with a ground terminal comprising a first end extending in an axial direction and a second end extending radially and outwardly from the first end as taught by Honda.  Doing so would reduce effects of switching noise (col 2 ln 28-32).
             Regarding claim 8, Matsuda in view of Li teaches the claimed invention as set forth in claim 1, except for the added limitation of a metal housing and a controller, and the stator further comprises a ground terminal, wherein one end of the ground terminal is connected to the controller, and the other end of the ground terminal is connected to the metal housing so that the controller is grounded through the ground terminal.
          Honda teaches a metal housing (2) and a controller (100), and the stator (60) further comprises a ground terminal (78), wherein one end (104) of the ground terminal (78) is connected to the controller (100), and the other end of the ground terminal is connected to the metal housing (2) so that the controller is grounded through the ground terminal (fig 4) toto reduce effects of switching noise (col 2 ln 28-32).
             Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuda in view of Li’s stator with a metal housing and a controller, and the stator further comprises a ground terminal, wherein one end of the ground terminal is connected to the controller, and the other end of the ground terminal is connected to the metal housing so that the controller is grounded through the ground terminal as taught by Honda.  Doing so would reduce effects of switching noise (col 2 ln 28-32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lam et al. (US 2017/0256995 A1) teaches a motor stator includes a stator core and a number of stator windings. The stator core includes a stator yoke and a plurality of stator tooth wrapped by a bobbin formed with an over-molding process, and further correspondingly wound around by stator windings. The stator teeth are connected to an inner surface of the stator yoke. A motor including the above motor stator and a rotor is also provided. The rotor includes a rotor core and a rotary shaft fixed relative to the rotor core. The rotor core is received in the bobbin and in magnetic coupling with the stator teeth.
Kolomeitsev et al. (US 2004/0189136 A1) teaches a segmented stator for a permanent magnet motor. The stator includes a plurality of stator segments forming an annular stator yoke and a plurality of stator teeth extending from an edge of the stator yoke. At least one coupling is between adjacent stator segments and shaped to allow movement of adjacent teeth in a so-called loose tooth design. Slot wedges are located between adjacent teeth to prevent the, conductive windings from moving out of the slots through the slot openings. The slot wedges also prevent movement of adjacent teeth with respect to one another. The segmented stator can comprise an annular yoke with a plurality of discrete teeth or a plurality of assemblies including a rim section and a tooth section. The slot wedges can be keyed wedges that maintain their position through interlocking and/or can be integrated with a stator bobbin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834